UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1375


ROSS A. FIORANI, JR.,

                Plaintiff - Appellant,

          v.

NAVY FEDERAL CREDIT UNION; ROBERT BERGER, Senior Vice
President; MR. STEINER, Account Manager; THEMA T. SCOTT, MD,
S-30079348896; SIA COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01498-TSE-JFA)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ross A. Fiorani, Jr., appeals the district court’s order

accepting     the   recommendation        of   the    magistrate       judge   and

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     Fiorani v. Navy Fed. Credit Union, No. 1:14-cv-

01498-TSE-JFA (E.D. Va. filed Mar. 31, 2015; entered Apr. 1,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the    materials

before    this   court   and   argument    would     not   aid   the   decisional

process.



                                                                         AFFIRMED




                                      2